In this case the Attorney General has filed the following confession of error:
"It clearly appears that the intervener in the court below, the Sturm Motor Car Company, and the plaintiff in error in this court, held a bona fide chattel mortgage on the vehicle forfeited to the state, and was without knowledge or notice that it was being used for unlawful purpose. Therefore, under the rule laid down in the case of One Buick Car v. State of Oklahoma, 77 Okla. 233, 188 P. 108, and the authorities therein cited, it was error for the court below to disregard the plea of intervention, and the judgment as to the said intervener will necessarily have to be reversed."
The cause is therefore reversed.
All the Justices concur.